Beck, J.
The plaintiff brought suit to recover damages for certain acts of trespass on the part of the defendant, which consisted of cutting and carrying away from the lands of the plaintiff a quantity of certain described timber of a given value. There was evidence under which the jury would have been authorized to find that a part, at least, of the timber alleged to have been cut and carried away was actually cut and carried away by the defendant after the plaintiff had acquired title to the land; and this being true, the court should not, by granting a nonsuit, have taken from the jury the question of plaintiff's right to recover -the value of such timber as from the evidence they might believe to be the' property of the plaintiff.

Judgment reversed,.


All the Justices concur.